     Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 1 of 18 Page ID #:1




         1   Anthony A. Patel
                                                                    P ~; 21
~5       2 1 1693 San Vicente Blvd.                   '~~~`~ ~~~ 12
             #461                                                         ..' M~j
         3 Los Angeles, CA 90049                                     e
~`
         4 Telephone: (424)350-0123
           , Facsimile: (310)943-3829
         s tony@tonypatel.com                                       ;.,~,E- ,. PAID
         6
             Plaintiff(Pro Se)                                            ~ ~ Z 7~9
         7
                                                                         GkrK. US Distract Cn~
         g                                                                   COURT 4612        V ~~   F
                              L7NITED STATES DISTRICT COURT
         9
                             CENTRAL DISTRICT OF CALIFORNIA
        10
                                          WESTERN DIVISION
        11
        12                                            19           .~
                                                                   ~~-~o~ ~F
             ANTHONY A.PATEL,                   )Case No.
        13

        14                   Plaintiff,         )
        15
                  vs.                           )COMPLAINT
        16
        17   CHARLES ROBINSON; JANET     )
             NAPOLITANO; JOHN            )
        18
             MAZZIOTTA; MUNGER TOLLES &)
        19   OLSON LLP;PERKINS COIE LLP; )
        20   K&L GATES LLP; COLE &       )
             LOETERMAN LLP; MEYERS       )
        21   NAVE RIBACK SILVER & WILSOT)
        22   PLC; MCLA PSYCHIATRIC       )
             MEDICAL GROUP; MANATT       )
        23
             PHELPS &PHILLIPS LLP;       )
        24   GEORGE KIEFFER; LEAH        )DEMAND FOR JURY TRIAL
        25
             WILSON; KJAR MCKENNA &     )
             STOCKALPER LLP; CALLAHAN )
        26   THOMPSON SHERMAN &          )
        27   CAUDILL; CHARLSTON REVITCH)
             & WOLLITZ LLP; JENNER &    )
        28
             BLOCK LLP; COLE PEDROZA LLP)

                                                  1
                                              COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 2 of 18 Page ID #:2




    1 MARANGA MORGENSTERN;
    2 KINSELLA WEITZMAN ISER
      KUMP & ALDISERT LLP;
    3 DONAHOE &YOUNG LLP;
    4 THE MALONEY FIRM APC;
      and DOES 1-10, inclusive,
    5

    6                      Defendants.
    7
    8

    9         COMES NOW,Plaintiff, ANTHONY AANAND PATEL, an individual
   10 ("Patel" or "Plaintiff'), who alleges continuing and ongoing violations of his
   11   civil rights, political rights, international legal rights and his self-evident and
   12   unalienable basic human rights ~ as well as the other associated and related
   13   grievances alleged under applicable law, and specifically numerous and ongoing
   14   continuing violations by the Defendants named herein of the principles outlined
   15   in the Declaration ofIndependence and the United States Constitution (and The
   16   Universal Declaration of Human Rights), as follows herein:
   17                           JURISDICTION AND VENUE
   1s         1.     This Court has original jurisdiction over the matters alleged in this
   19 Complaint (hereinafter, the "Complaint") pursuant to § 1331 of the U.S. Code.
   20   Certain of the matters in controversy in this Complaint arose under the United
   21   States Constitution, laws or treaties of the United States. The Court also has
   22   original jurisdiction over matters alleged in the Complaint pursuant to civil
   23   claims made by Plaintiff under 42 U.S.C. § 1983 and 42 U.S.C. § 1985 and the
   24   United States Constitution. In addition, the Court has jurisdiction over this
   25   action pursuant to 28 U.S.C. § 1343, because the action seeks redress relating to
   26   deprivation of Plaintiffs rights, privileges and immunities under federal laws.
   27         2.     This Court has supplemental jurisdiction (pursuant to § 1367 of the
   28   U.S. Code), to the extent necessary, over other claims asserted herein, as such


                                           COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 3 of 18 Page ID #:3




    1   claims are so related to claims in the action within such original jurisdiction that
    2   they form part of the same case or controversy under Article III of the United
    3   States Constitution.
    4         3.     Venue lies before this Court for the Complaint, because: (a) the
    5   matters alleged in the Complaint, including the injuries alleged, occurred in the
    6   County of Los Angeles in the State of California, which is in the Western
    7   Division of the Central District of California; (b) contracts referenced in the
    8   Complaint were entered into and performed in the County of Los Angeles in the
    9   State of California, which is in the Western Division of the Central District of
   10   California;(c) obligations and liabilities of Defendants alleged in the Complaint
   11   arose in the County of Los Angeles in the State of California, which is in the
   12   Western Division of the Central District of California; and (d) the transactions,
   13   acts, practices and conduct constituting violations of the laws alleged herein
   14   occurred in the County of Los Angeles in the State of California, which is in the
   15   Western Division of the Central District of California.
   16                                       PARTIES
   17         4.     Plaintiff Patel is an individual citizen of the United States of
   18   America. He was born in Los Angeles, California. He is currently a resident of
   19   the County of Los Angeles, which is located within the State of California.
   20   Patel is an active member of the State Bar of Nevada. He was formerly a
   21   member of the State Bar of California (since 1999), from which he resigned in
   22   good standing, concurrently with the election of President Trump in 2016.
   23         5.     Defendant CHARLES ROBINSON, an individual ("Robinson"),
   24   does, and at all times mentioned in this Complaint did, maintain his principal
   25   place of business in the County of Alameda, California, with his principal place
   26   of business located at the University of California, Office of the President, 1111
   27   Franklin Street, 8th Floor, Oakland, CA 94607. Robinson is an employee,
   28   officer, partner, principal, servant and/or agent of the State of California, and is

                                                3
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 4 of 18 Page ID #:4




    1   currently serving in the capacity of General Counsel.
    2         6.     Defendant JANET NAPOLITANO, an individual ("Napolitano"),
    3   does, and at all times mentioned in this Complaint did, maintain her principal
    4   place of business in the County of Alameda, California, with her principal place
    5   of business located at the University of California, Office of the President, 1111
    6   Franklin Street, 8th Floor, Oakland, CA 94607. Napolitano is an employee,
    7   officer, partner, principal, servant and/or agent of the State of California, and is
    8   currently serving in the capacity of President.
    9         7.     Defendant JOHN MAZZIOTTA, an individual ("Mazziotta"),
   10   does, and at all times mentioned in this Complaint did, maintain his principal
   11   place of business in the County of Los Angeles, California, with his principal
   12   place of business located at the University of California —Los Angeles(UCLA),
   13   10833 Le Conte Avenue, Los Angeles, CA 90095. Mazziotta is an employee,
   14   officer, partner, principal, servant and/or agent of the State of California, and is
   15   currently serving in the capacity of CEO of UCLA Health.
   16         8.     Defendant MUNGER TOLLES & OLSON LLP is a limited law or
   17   liability partnership ("Munger"), which does, and at all times mentioned herein
   18   did, maintain its principal place of business in Los Angeles County, California,
   19   with its principal place of business located at 350 S. Grand Avenue, 50th Floor,
   20   Los Angeles, CA 90071.
   21         9.     Defendant PERKINS COIE LLP is a limited law or liability
   22   partnership ("Perkins"), which does, and at all times mentioned herein did,
   23   maintain its principal place of business in Los Angeles County, California, with
   24   its principal place of business located at 333 S. Grand Avenue, Suite 3500, Los
   25   Angeles, California 90071.
   26         10.    Defendant K&L GATES LLP is a limited law or liability
   27   partnership ("K&L"), which does, and at all times mentioned herein did,
   28   maintain its principal place of business in Los Angeles County, California, with

                                                4
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 5 of 18 Page ID #:5




    1   its principal place of business located at 10100 Santa Monica Blvd., 8th Floor,
    2   Los Angeles, CA 90067.
    3          1 1.   Defendant COLE & LOETERMAN LLP is a California law firm
    4   of some form ("Cole"), which does, and at all times mentioned herein did,
    5   maintain its principal place of business in Los Angeles County, California, with
    6   its principal place of business located at 1925 Century Park East, Suite 2000,
    7   Los Angeles, CA 90067.
    8          12.    Defendant MEYERS NAVE RIBACK SILVER &WILSON PLC
    9   is a professional law corporation or other law firm ("Meyers Nave"), which
   10   does, and at all times mentioned herein did, maintain its principal place of
   11   business in Los Angeles County, California, with its principal place of business
   12   located at 707 Wilshire Blvd., 24th Floor, Los Angeles, California 90017.
   13          13.    Defendant MCLA PSYCHIATRIC MEDICAL GROUP is a
   14   medical, professional, association or other form of organization ("MCLA"),
   15   which does, and at all times mentioned herein did, maintain its principal place
   16   of business in Los Angeles County, California, with its principal place of
   17   business located at 1560 E. Chevy Chase Dr., Suite 130, Glendale, CA 91206.
   18          14.    Defendant MANATT PHELPS &PHILLIPS LLP is a limited law
   19   or liability partnership ("Manatt"), which does, and at all times mentioned
   20   herein did, maintain its principal place of business in Los Angeles County,
   21   California, with its principal place of business located at 11355 W. Olympic
   22   Blvd., Los Angeles, CA 90064.
   23         15.     Defendant GEORGE KIEFFER, an individual ("Kieffer"), does,
   24   and at all times mentioned in this Complaint did, maintain his principal place of
   25   business in the County of Los Angeles, California, with his principal place of
   26   business located at 11355 W. Olympic Blvd., Los Angeles, CA 90064. In the
   27   alternative, or in addition, Kieffer also maintains a principal place of business in
   28   Alameda County, California, at the University of California, Office of the

                                                5
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 6 of 18 Page ID #:6




    1   President, 1111 Franklin Street, 8th Floor, Oakland, CA 94607. Kieffer is an
    2 employee, officer, partner, principal, servant and/or agent of the State of
    3   California, and is currently serving in the capacity of Chair of the Board of the
    4   Regents in addition to an employee, officer, partner, principal, servant and/or
    5   agent of Defendant Manatt. The term "Regents" refers to the REGENTS OF
    6   THE UNIVERSITY OF CALIFORNIA, which is an entity, chartered within the
    7   State of California as a government agency or an affiliated entity.
    8         16.    Defendant LEAH WILSON, an individual ("Wilson"), does, and at
    9   all times mentioned in this Complaint did, maintain her principal place of
   10   business in the County of San Francisco, California, with her principal place of
   11   business located at 180 Howard Street, San Francisco, CA 94105. Wilson is an
   12 employee, officer, partner, principal, servant and/or agent of the State Bar, and
   13   is currently serving in the capacity of Executive Director of the State Bar. The
   14 term "State Bar" refers to STATE BAR OF CALIFORr1IA, an entity, chartered
   15   within the State of California as a government agency or an affiliated entity.
   16         17.    Defendant KJAR MCKENNA & STOCKALPER LLP is a limited
   17 law or liability partnership ("Kjar"), which does, and at all times mentioned
   18   herein did, maintain its principal place of business in Los Angeles County,
   19   California, with its principal place of business located at 840 Apollo Street,
   20   Suite 100, El Segundo, CA 90245.
   21         18.   Defendant CALLAHAN THOMPSON SHERMAN & CAUDILL
   22 LLP is a limited law or liability partnership ("Callahan"), which does, and at all
   23   times mentioned herein did, maintain its principal place of business in the
   24   County of Orange, California, with its principal place of business located at
   25   2601 Main Street, Suite 800, Irvine, CA 92614.
   26         19.   Defendant CHARLSTON REVITCH & WOLLITZ LLP is a
   27   limited law or liability partnership ("Wollitz"), which does, and at all times
   28   mentioned herein did, maintain its principal place of business in Los Angeles

                                                6
                                           COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 7 of 18 Page ID #:7




    1   County, California, with its principal place of business located at 1925 Century
    2   Park East, Suite 1250, Los Angeles, CA 90067.
    3         20.    Defendant JENNER &BLOCK LLP is a limited law or liability
    4   partnership ("Jenner"), which does, and at all times mentioned herein did,
    5   maintain its principal place of business in Los Angeles County, California, with
    6   its principal place of business located at 633 West 5th Street Suite 3600, Los
    7   Angeles, CA 90071.
    8         21.   Defendant COLE PEDROZA LLP is a limited law or liability
    9 partnership ("Pedroza"), which does, and at all times mentioned herein did,
   10   maintain its principal place of business in Los Angeles County, California, with
   11   its principal place of business located at 2295 Huntington Drive, San Marino,
   12   CA 91108.
   13         22.   Defendant MARANGA MORGENSTERN is a professional law
   14   corporation and/or law firm ("Maranga"), which does, and at all times
   15   mentioned herein did, maintain its principal place of business in Los Angeles
   16   County, California, with its principal place of business located at 5850 Canoga
   17   Avenue, Suite 600, Woodland Hills, California 91367.
   18         23.   Defendant KINSELLA WEITZMAN ISER KUMP & ALDISERT
   19 LLP is a limited law or liability partnership ("Kinsella"), which does, and at all
   20   times mentioned herein did, maintain its principal place of business in Los
   21   Angeles County, California, with its principal place of business located at 808
   22   Wilshire Boulevard, 3rd Floor, Santa Monica, California 90401.
   23         24.   Defendant DONAHOE &YOUNG LLP is a limited law or liability
   24   partnership ("Donahoe"), which does, and at all times mentioned herein did,
   25   maintain its principal place of business in Los Angeles County, California, with
   26   its principal place of business located at 16133 Ventura Boulevard, 7th Floor,
   27   Encino, CA 91436.
   28         25.   Defendant THE MALONEY FIRM APC is a professional law


                                          COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 8 of 18 Page ID #:8




    1 corporation and/or law firm ("Maloney"), which does, and at all times
    2 mentioned herein did, maintain its principal place of business in Los Angeles
    3   County, California, with its principal place of business located at 2381
    4   Rosecrans Avenue Suite 405, El Segundo, CA 90245.
    5        26. Any and every employee, officer, partner, principal, servant and/or
    6 agent of the State of California (or any of its affiliates, subdivisions, entities,
    7 subsidiaries or subgroups) who is a Defendant is sued in both the individual and
    8 official capacities, respectively, to the maximum extent that is permitted under
    9 applicable law. Where monetary liability does not attach to a Defendant for
   10   reasons of legal immunity (or otherwise), Plaintiff sues each and every such
   11   Defendant for any and all equitable, injunctive, declaratory and/or other suitable
   12   prospective non-monetary relief.
   13         27. The true names and capacities of Defendant Does 1 through 10
   14 (each, a "Doe Defendant", and collectively and together,"Doe Defendants") are
   15 unknown to Plaintiff, and therefore Plaintiff sues each of them by such fictitious
   16 names. Plaintiff will seek leave of the Court to insert the true names and
   17 capacities of each Doe Defendant as and when the same are ascertained.
   18 Plaintiff is informed and believes that each Defendant was an employee, agent,
   19 partner and/or servant of the other Defendants, with knowledge of events and
   20 actions alleged herein, and that each was acting within the course and scope of
   21 their respective authority and within the consent of each other Defendant,
   22 regarding certain allegations herein. Without limitation to the foregoing, Patel
   23 requests that the Doe Defendant designation herein be construed broadly in this
   24 Complaint to include more than 10 Doe Defendants. At present, the Local
   25 Rules in this Court only allow 10 such Doe Defendants to be designated (so
   26 Patel has done only that), but Patel alleges that there could be many more Doe
   27 Defendants, and would seek to add more than 10 Doe Defendants to this civil
   28 case (if needed) since applicable law would trump Local Rules on this issue.

                                                 s
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 9 of 18 Page ID #:9




    1                                RELEVANT HISTORY
    2         28.    Plaintiff incorporates herein each and every allegation contained in
    3   Paragraphs 1 through 27, inclusive and as stated above, and makes the following
    4   additional allegations set forth below.
    5         29.    The relevant history that is applicable to this Complaint is stated in
    6   the docket of the case pending as Patel v. Miller et al., Case Number
    7   2:19—cv-00080—CBM (AFMx), in particular Plaintiff's filings (such as his
    8   initial complaint, amended complaint, oppositions and other pleadings and
    9   papers filed in that civil case).
   10                           APPLICABLE BACKGROUND
   11         30.    Plaintiff incorporates herein each and every allegation contained in
   12   Paragraphs 1 through 29, inclusive and as stated above, and makes the following
   13   additional allegations set forth below.
   14         31.    In the case Patel v. Miller, Plaintiff has set forth many allegations
   15   and other facts of how he was thwarted by a wide variety of California state
   16   actors (such as, and without limitation, public officials, government employees,
   17   lawyers, law firms, California superior court judges, California appellate judges,
   18   and other powerful special interests in California —hereinafter, these California
   19   state actors are together and collectively referred to as "California State
   20   Actors") from running for Congress in 2014. The California State Actors
   21   instead sided with Patel's ex-wife (Sonya Bhatia) who is an attorney and
   22   beholden to many of these same special interests because she is a longtime
   23   business lawyer in California. In particular, although Patel and Ms. Bhatia
   24   agree on a wide number of political issues, she was opposed to his election
   25   campaign because she relies on these special interests and also her extended
   26   family (hereinafter, "Runchal/Bhatia Family") is very wealthy and opposed
   27   Patel's campaign theme(s). The Runchal/Bhatia Family, working with the
   28   California State Actors, had Patel labeled as mentally ill, to obstruct him.

                                                9
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 10 of 18 Page ID #:10




     1         32.    The California State Actors then included a large number of family
     2   lawyers and family judges in California. In particular, one of Patel's campaign
     3   themes was that the current family law system is outdated and stems from an
     4   inability to understand the ramifications of no-fault divorce over 50 years now
     5   and same-sex marriage in recent years. Because family law involving kids uses
     6   a nebulous "best interests" standard which can and only is defined by family
     7   law firms and family law judges (which are well-connected and part of a very
     8   wide crony special interest culture), these firms have carte blanche essentially
     9 to define families. And they are doing so in a manner that is very detrimental,
    10   not only to the welfare of minor children, but the longer-term health of the
    11   United States and also our national security in the future. By intentionally
    12   distancing children from their fathers in order to promote the business of family
    13   law, and supported by California State Actors, these family lawyers and courts
    14   punish children merely because their parents split up by alienating them from
    15   their fathers almost 40% ofthe time.
    16         33.   By 2015, unable to run for Congress, and hoping to try to remedy
    17   the defects in the system on the heels of the Supreme Court also finally agreeing
    18   that same-sex marriage (and, by consequence, no-fault divorce are totally
    19 normal occurrences that should not be subject to discrimination), Patel filed to
    20   run for the State Assembly in 2016. He was hoping to challenge the local
    21   incumbent at the time.        However, similar to obstructing his planned
    22   congressional campaign, the California State Actors continued to maintain a
    23   false diagnosis that Patel is mentally ill in order to prevent his campaign. The
    24   motivation in particular seems to be motivated by the fact that the incumbent in
    25   that office (Assemblyman Bloom)is himself a former family lawyer and may be
    26   wedded to some of these same corrupt special interests that favor family law
    27   firms and the business of family courts at the expense of America's longer-term
    28   interests and particularly our ability to compete with emerging global powers.

                                                io
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 11 of 18 Page ID #:11




     1                            GENERAL ALLEGATIONS
     2         34.    Plaintiff incorporates herein each and every allegation contained in
     3   Paragraphs 1 through 33, inclusive and as stated above, and makes the following
     4   additional allegations set forth below.
     5         35.    The specific allegations and claims that are set forth below in this
     6   instant Complaint are alleged in the alternative, where and as applicable. The
     7   gravaman of the Complaint is the violations of civil rights and associated
     8   misconducted that is alleged against the Defendants named herein. These
     9 violations of Patel's right have been perpetrated with the assistance, advice,
    10 cooperation and participation of California State Actors. There may be other
    11 claims under State law or federal law (or international law) that would be
    12 derivative, but to avoid repetition, the principal grievance articulated in this
    13   Complaint concerns Defendants and California State Actors depriving Patel of
    14   his rights, privileges and immunities under applicable federal, international and
    15   also California law. These Defendants have abused Patel's rights acting under
    16 the color of State law and perpetrated ongoing and continuing harm upon Patel.
    17       36. The actions of Defendants were committed with fraud, oppression
    18   and malice and require an award of exemplary or punitive damages against all
    19 ofthe named Defendants.
    20         37.    Patel is a pro se litigant in this case, and the allegations made in
    21   this case concern injuries that he suffered for violations of his own rights, but he
    22   seeks no personal money recovery directly for himself. Any and all monetary
    23   damages that are recovered on behalf of Patel shall be payable directly to any
    24   suitable non-profit entities and charitable organizations that support the public
    25   interest and benefit and make our State and Country a better place for all
    26 citizens. Thus, Patel is acting more akin to a private attorney general in this
    27 case who is prosecuting this case (as well his other civil actions to date) for the
    28   sole benefit of the public interest.

                                                   ii
                                                COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 12 of 18 Page ID #:12




     1         38.    The allegations in this instant civil case were only discovered or
     2   they occurred after the prior civil case was filed, Patel v. Miller. There is some
     3   overlap in Defendants, and some overlap in the issues involved, but this civil
     4   case forms in its own set of allegations based on misconduct by California State
     5   Actors and these Defendants, in particular, acting either in conspiracy and/or
     6   concert with the Regents and the State Bar to cause Patel continuing damage.
     7                              SUMMARY OF FACTS
     8         39.    Plaintiff incorporates herein each and every allegation contained in
     9   Paragraphs 1 through 38, inclusive and as stated above.
    10         40.    Patel's ex-wife, along with her overly affluent Bhatia/Runchal
    11   family, has along with California State Actors, and now also these Defendants
    12   into 2019, discriminated against Patel. As Patel learned, the discrimination
    13   seems to come from his belief that Bush v. Gore was decided incorrectly. While
    14   Patel believes that President Bush would have very likely prevailed in any form
    15   of a recount, the Supreme Court's error in that case has continued to weaken our
    16   standing and legitimacy as a world leader. The effect of 19 years of that is
    17   evident in the rise of Russia as the leading superpower today, with China, India,
    18   Brazil, Germany, The Middle East and many others across the World willing to
    19   do business with Russia.
    20         41.    Patel alleges that he has been subject to persistent and systemic
    21   abuse based on his beliefs and desire to campaign for a better America and also
    22   a better State. While Patel endorses both President Trump and also Governor
    23   Newsom, they cannot do the job alone. At every turn of the road ahead, there
    24   are countless bureaucratic and other special interests (such as these Defendants
    25   and the California State Actors) who will use their entrenched power and their
    26   influence in the judicial system to prevent future Americans from succeeding.
    27   As a nation, particularly because 1/8 of our country is stuck with incompetent
    28   California lawyers and judges, we are on a path downward once President

                                                t2
                                            COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 13 of 18 Page ID #:13




     1   Trump leaves office. Although many of the current challenges to President
     2   Trump are notable, it is very unlikely that any one of them can win, and also
     3   further unlikely that the world will trust any ofthem because they have put their
     4   trust in the President instead (and for good reason).
     5         42.    Our system today suffers from looking backward, and not being
     6   able to adapt to change. We are stuck in the past, in an America in which we
     7   were the undisputed world leader in 2000. But, as noted above, the Supreme
     8   Court removed that prestige and power from us by the manner in which it
     9   installed President Bush into office starting 2001, violating our own principles
    10   and derogating us in the eyes of the world. Judges looking backward to
    11   preserve their own power give all of our adversaries across the world a
    12   substantial advantage against all of us. The threats to American democracy and
    13   our republic are not decades or years away, they will be front-and-center once
    14   the current President leaves office. Even if Vice President Pence follows him
    15   into office, and despite the world's inclination to trust him as President Trump's
    16   successor (similar to their trust of President George H.W. Bush in 1988-1989
    17   after President Reagan), Mr. Pence's social and other views make it very
    18   difficult for him to unite America in the years ahead.
    19         43.    Because of my stated views, and particularly the position that
    20   family courts in Los Angeles discriminate against fathers like me to detriment of
    21   the children (i.e. the next-generation of Americans is at significant disadvantage
    22   versus other countries), Defendants and others continue to abuse me. Our
    23   primary advantage as a country is our ability to incur an unlimited amount of
    24   debt, due to the sacrifices of the past generations of Americans over 243 years
    25   and the work of the original Americans (and native Americans) over the sum of
    26   the prior 400 years from the 1600s.
    27         44.    The California State Actors focus on their own outdated norms of
    28   how to practice law, but practice will never make anything close to perfect with

                                                 13
                                             COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 14 of 18 Page ID #:14




     1   the way these people do things. From botched death penalty cases, to special
     2   interests funding children in elite colleges (as Governor Newsom commented
     3   on), a system that caters to wealthy elite is sure to bankrupt the values that all
     4   Americans held dear for our history. Nowhere is the desecration of our entire
     5   system more evident than in California today. Even if Governor Newsom fights
     6   it every day, at every moment, he cannot win against thousands of corrupt
     7   lawyers and hundreds of judges beholden to them. Even appointing someone
     8   else just results in the same problem, since the special interests control.
     9         45.    We are losing time as a society in our ability to compete and keep
    10   up with other nations, particularly in the 19 years that went by. President
    11   Obama did do his best to fight the system, but there is only so much one person
    12   can do, even if he or she is the President. Similarly, President Trump sends out
    13   hundreds of tweets, conducts many rallies, but for every battle he wins, there is
    14   always a judge somewhere ready to do the bidding of corrupt lawyers and
    15   cronies rather than the citizens themselves.
    16         46.    Now 243 years after the original declaration, the true reality is that
    17   rather than British lords oppressing us, we have our own judges here who
    18   maintain their allegiance to law firms and special interests and bureaucracies.
    19   Rather than King George, their allegiance is to the Dollar rather than the
    20   individual on the Dollar. They are likely to sell out our system to the highest
    21   bidders rather than to do the jobs that they were installed or elected to do which
    22   is to implement a fair and working legal system that is best for all Americans —
    23   not just the wealthy, privileged few represented by AmLaw's top law firms.
    24                                  FOR A CLAIM OF
    25                   VIOLATION OF FEDERAL CIVIL RIGHTS
    26                           AGAINST ALL DEFENDANTS
    27         47.    Plaintiff incorporates herein each and every allegation contained in
    28   Paragraphs 1 through 46, inclusive and as stated above.

                                                 14
                                             COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 15 of 18 Page ID #:15




     1         48.    Defendants have under color of statute, ordinance, regulation,
     2   custom, or usage, of the State of California, subjected, or caused to be subjected,
     3   Plaintiff(a citizen of the United States), to the deprivation of rights, privileges,
     4   or immunities secured by the Constitution and its laws thereunder. Therefore,
     5   Defendants are be liable to Plaintiff for the relief requested herein.
     6         49.    Defendants also conspired for the purpose of impeding, hindering,
     7   obstructing, or defeating, in any manner, the due course ofjustice in the State of
     8   California, with intent to deny to Plaintiff (a citizen of the United States) the
     9   equal protection of the laws. Defendants conspired to injure Plaintiff and
    10   prevent enforcement of his rights as to the equal protection of applicable laws as
    11   a member of a specific class of individuals.
    12         50.    The violation of Patel's federal civil rights under 42 U.S.C. § 1983
    13   and § 1985 has been ongoing, continuing and remains persistent through the
    14   date of this Complaint. In addition to violating Plaintiffs civil rights under
    15   federal law, these Defendants have also violated his California civil rights as
    16   well as his protected rights, constitutional rights and political, legal and human
    17   rights under international law (including his rights under the UDHR and other
    18   applicable international treaties and legal agreements).          In addition, the
    19 Defendants have caused Plaintiff to suffer loss to his income and career.
    20         51.    Defendants' unfair practices violate norms of public policy and are
    21   immoral, unethical, oppressive, unscrupulous or substantially injurious to
    22   consumers. The practices are likely to be injurious to other people in California,
    23   in particular Americans who support the federal government and federal law.
    24         52.    Plaintiff seeks damages against all Defendants.             Furthermore,
    25   Plaintiff seeks declaratory, injunctive and equitable relief and decrees as
    26   allowed by applicable law. Plaintiff has been forced to live in fear, subjugation
    27   and humiliation, suffering due to Defendants, and is unable to succeed due to
    28   the constant attacks upon him once he returned to California from Nevada.

                                                  is
                                             COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 16 of 18 Page ID #:16




     1         53.    Defendants caused injury through their despicable, wanton and
     2   willful conduct that showed an utter disregard to the rights of Plaintiff. Plaintiff
     3   further alleges that Defendants denied him full and equal advantages, privileges
     4   and services because of his sex, race, ancestry, national origin, alleged medical
     5   condition and marital status. Defendants also denied, aided or incited a denial
     6   of, discriminated or made a distinction that denied, full and equal advantages,
     7   privileges and services to Plaintiff. A motivating reason for Defendants'
     8 conduct was its perception of Plaintiff's sex, race, ancestry, national origin,
     9 alleged medical condition and marital status. Plaintiff was harmed by this

    10   misconduct of Defendants. The misconduct of Defendants was a substantial
    11   factor in causing Plaintiff's harm, which resulted from the repeated, ongoing
    12   and continuing violations of Plaintiffs civil rights.
    13         54.    The declaratory relief and judgments sought will have the effect of
    14   helping to ensure Plaintiff can succeed in the future without harm or obstruction
    15   from the Defendants. In addition, as Patel's original goal was to make our legal
    16 system work better, the relief he requests is suited directly to that objective. The
    17 power of this Court is needed for remedies to prevent more violations of the

    18 Constitution and other laws. Additionally, the Court's power is needed for the
    19 goal of making our constitutional system work better so as to live up to its
    20   promises from 1776 & 1789 to all citizens. Any injustice or attack upon liberty
    21   anywhere in America is a threat to liberty and justice everywhere in America.
    22                           DEMAND FOR JURY TRIAL
    23         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, and any and
    24   every other applicable law or rule, Plaintiff hereby demands a trial by jury in
    25   any and all matters that are discussed in this instant Complaint.
    26                               PRAYER FOR RELIEF
    27          WHEREFORE,Plaintiff prays for judgment to be entered as follows(any
    28   monies recovered hereunder shall be payable by Defendants directly to suitable

                                                 16
                                             COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 17 of 18 Page ID #:17




     1   non-profit entities or charitable organizations, and no monetary recovery is
     2   sought directly by the Plaintiff in respect of his injuries):
     3          1.    In respect of any and all monetary damages (e.g. any and all
     4   monies lost by Plaintiff, monies owed to Plaintiff for work performed lost
     5   income, emotional distress, pain and suffering, lost future income, disruption in
     6   the lives of Plaintiff and his children, harm to Plaintiff's reputation and other
     7 injuries, nominal and statutory damages for violations alleged, any and all
     8   general, special, consequential and compensatory damages, punitive and
     9   exemplary damages, and any and all prejudgment and postjudgment interest
    10   upon damages at the maximum rate permitted by applicable law), Plaintiff
    11   requests that the following monetary judgment be entered against each and
    12   every Defendant in this proceeding: For a monetary judgment against each and
    13   every Defendant consisting of the total sum and value of such Defendant's total
    14   assets, to be tendered and delivered directly to non-profit entities or charitable
    15   organizations that support the United States military andJor other efforts at
    16   world peace (in the alternative, and at the Court's discretion once President
    17   Trump is reelected in 2020 and global nuclear war is averted, judgment may
    18   instead be entered in favor of any other suitable forms of non-profit entities or
    19   charitable organizations that support the nation's agenda as is set forth by the
    20   Congress of the United States pursuant to Article I of the Constitution and the
    21   President ofthe United States pursuant to Article II of the Constitution);
    22         2.     An amendment to his medical records as was requested in 2019;
    23         3.     Relief that includes a letter or other document filing in any and all
    24   courts, proceedings or other State matters, which explains that any and all files
    25   in any courts or elsewhere in this State have stricken his misdiagnosis as
    26   mentally ill from their records and that such misdiagnosis has always been
    27   incorrect since 2013 to the present, and that document shall be filed each and
    28   everywhere this misdiagnosis has directly or indirectly ever appeared;

                                                   ~~
                                              COMPLAINT
Case 2:19-cv-02851-DOC-DFM Document 1 Filed 04/12/19 Page 18 of 18 Page ID #:18




     1          4. All attorneys practicing in California shall be subject to the
     2 following maximum compensation levels for the next 8 years starting from
     3 January 1, 2021 and ending December 31, 2028: (a) intrastate law firms at
     4    partner, of counsel, associate salaries, respectively, that are no higher and also
     5    consistent with California Supreme Court justices, appellate justices and trial
     6 judges, respectively; and (b) interstate law firms at partner, of counsel, associate

     7    salaries, respectively, that are no higher and also consistent with United States
     8    Supreme Court justices, appellate circuit justices and district court judges,
     9  respectively;(c) all law firms or law practices in California shall be required to
    10 return any compensation above that level to the public interest in respect of the

    1 1 years January 1, 2013 to December 31, 2020; (d) this "claw back" shall be
    12    enforceable by any citizen of the United States of America in all district courts
    13    across the United States of America for the aforementioned period oftime;
    14          5.     For any and all appropriate equitable, declaratory and injunctive
    15    relief and remedies;
    16          6.     For all costs ofthis Complaint and lawsuit related thereto;
     17         7.     For attorneys' fees (if any) in connection with or related to this
     18 Complaint, to the maximum extent permitted by applicable law; and
     19      8.     For such other relief as this Court deems just and proper.
    20

    21                                                  Respectfully Submitted,
    22                                                          ~~~►          ~►

    23
                 Dated: April 12, 2019
    24                                                        ANTHONY A. PATEL
                                                              Plaintiff (Pro Se)
     25

     26
     27

     28

                                                   tg
                                              COMPLAINT
